UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1023


DAREK J. KITLINSKI; LISA M. KITLINSKI,

                   Plaintiffs - Appellants,

             v.

U.S. DEPARTMENT OF JUSTICE, Drug Enforcement Administration As to
Privacy Act Claims; OTHER UNNAMED EMPLOYEES OF THE U.S.
DEPARTMENT OF JUSTICE, DRUG ENFORCEMENT ADMINISTRATION
AND OFFICE OF THE INSPECTOR GENERAL; MATTHEW G. WHITAKER,
Acting Attorney General, U.S. Department of Justice,

                   Defendants - Appellees,

             and

LORETTA LYNCH, Attorney General, U.S. Department of Justice; JOSE
FERNANDO RAMON, Special Agent, Office of Professional Responsibility, Drug
Enforcement Administration; DONNA A. RODRIGUEZ, a/k/a Donna Ashe
Section Chief, Research and Analysis Staff of the Human Resources Division Drug
Enforcement Administration,

                   Defendants.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:16-cv-00060-LO-IDD)


Submitted: December 31, 2018                               Decided: January 28, 2019


Before WILKINSON, NIEMEYER, and HARRIS, Circuit Judges.
Dismissed and remanded by unpublished per curiam opinion.


Jack L. White, Kevin E. Byrnes, FH+H, PLLC, Tysons, Virginia, for Appellants.
G. Zachary Terwilliger, United States Attorney, Rebecca S. Levenson, Assistant United
States Attorney, Kimere J. Kimball, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Darek J. Kitlinski and Lisa M. Kitlinski appeal the district court’s order granting

summary judgment to the Department of Justice, the Drug Enforcement Administration,

the Office of the Inspector General, and others. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1291 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). After reviewing the record, we conclude that the district

court did not rule on the Kitlinskis’ wrongful termination claims. Thus, the district

court’s order is neither a final order nor an appealable interlocutory or collateral order.

Porter v. Zook, 803 F.3d 694, 696-97 (4th Cir. 2015). Accordingly, we dismiss the

appeal for lack of jurisdiction and remand the case to the district court so that the court

can consider the wrongful termination claims. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                          DISMISSED AND REMANDED




                                             3